Citation Nr: 1011234	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-37 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for claimed macular 
degeneration.  



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1962 to July 1968 
and from July 1995 to May 2006.  He also served in the 
Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 RO rating decision.  

Following the last RO adjudication (in a November 2008 
Statement of the Case (SOC)), the Veteran submitted 
additional evidence in the form of private medical records 
without a waiver of RO jurisdiction.  

Generally, the Board may not consider any pertinent evidence 
submitted by a veteran if it was not previously considered by 
the RO unless that veteran waived RO jurisdiction.  See 
38 C.F.R. § 20.1304 (2008); Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

Here the additional evidence relates to treatment for 
gastrointestinal and skin disorders, rather than an eye 
disorder, so the evidence is not pertinent to the present 
claim.  See 38 C.F.R. § 20.1304.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The currently demonstrated age-related macular 
degeneration of the left eye is shown as likely as not to 
have had its onset during the Veteran's active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
left eye disability manifested by age-related macular 
degeneration is due to disease or injury that was incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

To the extent that the action taken hereinbelow is fully 
favorable to the Veteran, a full discussion of the 
requirements of VCAA is not required.  


II.  Analysis

The Veteran is contending that service connection is 
warranted for macular degeneration.  

In his original claim filed in August 2005, the Veteran 
sought service connection for eye disorders claimed as dry 
eye syndrome; ophthalmic migraine; blepharitis; herpes 
simplex epithelial keratitis of the right eye; meibomitis; 
floppy eye lid syndrome of the right eye; and cataracts of 
both eyes.  

The RO granted service connection for these disorders in the 
November 2007 RO rating decision.  In his NOD, the Veteran 
only expressed disagreement with the RO's denial of service 
connection for macular degeneration.  

Because the Veteran did not file an NOD disagreeing with the 
level of compensation or the effective date assigned for the 
service-connected eye disorders, those issues are not 
presently before the Board.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection generally requires credible and competent 
evidence showing: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  See Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Also, certain chronic diseases may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Lay evidence can also be competent and sufficient evidence of 
a diagnosis or to establish etiology if (1) the layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of 
the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (BVA has a duty to assess).  

Here, the Board finds that by extending him the benefit of 
the doubt, service connection is warranted for age-related 
macular degeneration demonstrated in the left eye.  

The Veteran's service treatment record (STR) includes a July 
1959 Reserve entrance examination noting "defective 
vision."  The Veteran reported that he wore glasses.  Two 
year later, during an August 1961 Reserve examination, 
ophthalmoscopic examination revealed left fundus with small 
area of old, non-active reaction; normal architecture not 
disrupted.  This was indicated as a lesion in the fovea of 
the left macular, which appeared to be inactive and was 
considered a non-progressive lesion.  

In August 1962, the Veteran underwent a physical examination 
for active service.  Ophthalmoscopic examination again 
revealed left fundus with small area of old, non-active 
reaction; normal architecture not disrupted.  This was once 
more noted as a lesion in the fovea of the left macular, 
which appeared to be inactive and was considered a non-
progressive lesion.  

An annual physical examination for service in April 1964 
continued to show pigmentation 1/2 inch in diameter around 
fovea, left eye, not considered disqualifying (NCD), as per 
ophthalmoscopic consultation.  

Then, in March 1965, the Veteran underwent treatment for 
severe pain in both eyes following survival training swimming 
on the previous day.  An examination revealed multiple 
abrasions of both conjunctiva, and a slit lamp examination 
revealed cells in both anterior chambers.  The impression was 
that of iritis, both eyes; abrasions and burns of both cornea 
and conjunctivae.  The symptoms recurred four days later.  

At his discharge examination in June 1968, the Veteran was 
noted to have defective visual acuity in the left eye 
corrected to 20/20.  

During subsequent Reserve service, the Veteran underwent 
regular annual physical examinations.  He often reported the 
history of having had bilateral iritis.  The clinical 
evaluations, including in September 1976, June 1985 and June 
1988, revealed non-progressive pigment scar, left macula.  It 
was noted as inactive and NCD.  

The Veteran returned to active duty in July 1995.  Clinical 
evaluation of the eyes, including ophthalmoscopic 
examination, was "normal."  

An in-service ophthalmology consultation from December 1995 
shows that the Veteran had complaints of recent dry eyes 
resolved, but now with complaints of two recent episodes of 
scotoma.  The assessment was that of mild dry eye; no 
uveitis.  

Nearly a year later, in November 1996, the Veteran underwent 
a routine eye examination.  The Veteran reported his history 
of left eye macular scar.  He complained of residual 
metamorphopsia, long-standing.  The examination revealed 
molting of the left macula with C-R [chorioretinal] atrophy 
and RPE [retina pigment epithelial] hypertrophy OS.  

The Veteran underwent another eye examination in April 2000.  
The Veteran again reported that his left macular had had a 
scar for many years.  Ophthalmoscopy revealed the presence of 
macula changes in the left eye.  

During his next routine eye examination in May 2001, the 
Veteran did not report his history of left eye macular scar, 
and the assessment was normal ocular health left eye.  
Similarly during a January 2002 eye examination, there was no 
evidence of retinal problems in either eye.  

During a February 2005 eye examination, the Veteran had no 
ocular complaints, but the left eye macular scar was seen and 
noted as long-standing.  

In January 2006, the Veteran underwent an eye examination for 
complaints related to cataracts.  On examination of the 
retina, the macula was abnormally flat with foveal light 
reflex; there was choroidal pigment changes of the inferior 
macula of the left eye; and the Veteran reported slight 
metamorphopsia; no changes since.  Otherwise the examination 
was "[n]ormal," including normal fundoscopic examination 
through dilated pupils.  The assessment was that of 
chorioretinal scar left eye macular, which the Veteran 
reported as first having been seen 40 years ago, with 
residual metamorphopsia, but without subsequent change.  

During his service retirement examination the Veteran 
endorsed a history of "eye disorder or trouble."  In an 
attached statement, he listed dry eye syndrome, blepharitis, 
floppy eyelid syndrome and cataracts of both eyes.  

The Veteran also underwent a VA examination in December 2005 
prior to his retirement from service.  The VA examiner noted 
the current complaints of eye conditions including dry eye 
syndrome, blepharitis, meibomitis, floppy eyelid syndrome, 
herpes simplex epithelial keratitis and cataracts.  The 
Veteran reported first noticing eye problems in 1995.  

The VA examiner performed a thorough clinical evaluation, 
including a fundoscopic examination of the eyes without 
dilation, which showed no hemorrhages, exudate, AV nicking or 
papilledema.  Based on the results of the examination, the VA 
examiner diagnosed dry eye syndrome, blepharitis and 
meibomitis (not present during examination), floppy eyelid 
syndrome and bilateral cataracts.  The VA examiner opined 
that all were chronic.  

In October 2007, the Veteran underwent another VA 
examination.  The VA examiner reviewed the claims file and 
noted the extensive service and post-service history.  The 
Veteran denied a history of ocular injuries or current eye 
pain or other symptoms of the left eye.  

On examination, left eye visual acuity was 20/60 at far and 
20/50 equivalent.  Confrontation field was full to finger 
count in each quadrant.  Motility was full.  No significant 
horizontal or vertical deviations or afferent pupillary 
defect was seen.  Slit-lamp examination of the left eye was 
within normal limits.  Dilated examination showed the maculae 
with absent foveal reflexes, and left eye pigmentary change 
consistent with early dry macular degeneration.  The 
peripheral retina was normal.  

Based on the results of the examination, the VA examiner 
diagnosed age-related macular degeneration, left eye, not 
service-connected, and the cause of the Veteran's decreased 
left eye visual acuity.  

In support of his claim, the Veteran submitted several 
written statements, including his November 2007 Notice of 
Disagreement (NOD), in which he asserted that he clearly did 
not have macular degeneration at the time of his 1995 service 
entrance and that the disorder did not occur between the time 
he left active service and his October 2007 VA examination.  
He felt that it was self-evident that the disorder developed 
during his extended period of active service.  

The Veteran also wrote, such as in a December 2008 statement, 
that he was a physician [a psychiatrist] with special 
training in ophthalmology.  As such, it was his opinion, plus 
the opinion of six different physicians with whom he had 
consulted, that macular degeneration was not congenital.  

In summary, the evidence of record shows that the Veteran was 
diagnosed with macular changes of the left eye in January 
2006, which was approximately seven months prior to his 
service retirement in July 2007.  Following his retirement, 
the Veteran underwent a VA examination in October 2007, which 
resulted in a diagnosis of age-related macular degeneration 
of the left eye.  

Given that these manifestations were first identified on 
examination a little more than one year after the Veteran's 
service retirement, the Board finds the evidence to be in 
relative equipoise in showing that the left eye age-related 
macular degeneration as likely as not had it clinical onset 
at a time that he was serving on active duty.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for the left eye age-related macular 
degeneration is warrated.  

To the extent the October 2007 VA examiner noted the disorder 
as "non-service-connected," the examiner did not explain 
the basis for this conclusion.  Accordingly, this conclusion 
has little probative value.  See Nieves-Rodriquez v. Peake, 
22 Vet. App. 295, 304 (2008) (explaining that the most 
probative value of a medical opinion comes from its 
reasoning, so a medical opinion containing only data and 
conclusions is not entitled to any probative weight).  

The Board also notes that the RO, in its November 2008 rating 
decision, characterized the disorder as a congenital defect.  

Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c); Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  Service connection, however, may be 
granted for congenital (developmental or familial) diseases 
(as opposed to congenital defects) when the evidence as a 
whole establishes that the disease in question was incurred 
in or aggravated by active service within the meaning of VA 
law and regulations.  VAOPGCPREC 82-90 (July 18, 1990); see 
Winn v. Brown, 8 Vet. App. 510, 516 (1996); Quirin v. 
Shinseki, 22 Vet. App. 390, 394 (2009).  

Accordingly, it must first be determined whether a condition 
is a congenital defect rather than a congenital disease.  The 
issue usually requires a medical opinion.  See VAOPGCPREC 82-
90; Quirin, 22 Vet. App. at 395.  

Here, the October 2007 VA examiner did not offer an opinion 
classifying age-related macular degeneration as a congenital 
disease or defect.  The Veteran explained that he was a 
physician with specialized training in ophthalmology and 
consulted with six other physicians, including two 
ophthalmologists, who agreed that the disorder was not a 
congenital defect.  

The Veteran's assertions are credible, and in light of his 
specialized training, he is competent to offer such an 
opinion.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d 
at 1376-77; see also Jones v. Brown, 7 Vet. App. 134, 137 
(1994) (It is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation).  

Moreover, the Veteran's assertions with regard to the 
opinions of the six other physicians with whom he consulted 
are probative evidence with regard to this issue.  See 
Jandreau, 492 F.3d at 1376-77.  


ORDER

Service connection for age-related macular degeneration of 
the left eye is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


